Ci-iamplin, J.
Beplevin for a steam-engine and boiler, a yoke of oxen, and other personal property.
In February and April, 1881, plaintiffs gave to defendants bills of sale of the property replevied, to secure an existing indebtedness and future advances. These bills of sale were filed with the township clerk. Defendants took possession of the property under these bills of sale in June, 1881. *597The plaintiffs brought replevin, without making previous demand save of a portion, or paying the indebtedness which the bills of sale were given to secure.
The jury returned a verdict for the defendants. We have examined the bill of exceptions and the assignments of errors, and have duly considered the plaintiffs’ brief. We find no error in the record, and the judgment is affirmed.
The other Justices concurred.